DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al, EP0824555, in view of Bostrom et al, US2016/0217882.
Example 7 of Gustafsson (¶0048) discloses the production of a graft copolymer (for claim 1) via a process comprising the step of graft polymerizing a siloxane having the formula shown below onto low density polyethylene (LDPE).

    PNG
    media_image1.png
    154
    339
    media_image1.png
    Greyscale

Both R1 and R2 in the formula above are methyl groups (i.e., -CH3) and n is 20; note that the prior art structure is an α, ω-divinyl siloxane (for claim 16) having 2 vinyl groups (for claim 4) which corresponds to polyene (b) (for claim 5). The final structure is graft copolymer having a polyethylene backbone, corresponding to the claimed polyolefin component (for claims 1-3, 14, 15), and side chains derived from a divinylsiloxane, corresponding to the claimed polyene component (for claims 1, 2, 4, 5, 14, 15).
Regarding claims 10, 12: Gustafsson further teaches the production of cables comprising a conductive layer and an insulating layer made from the prior art composition (for claims 10, 11). Said insulating layer is crosslinked (for claim 10) using a peroxide (for claims 7, 15, 20) (¶0031-0034; Gustafsson claims 10 and 11).
Gustafsson is silent regarding the addition of an antioxidant, scorch retardant, and specified peroxide.
Bostrom discloses a cross linkable polymer composition used as an insulating material for electrical cables (¶0010, 0052, 0059), wherein said insulating material comprises an ethylenic copolymer which can be made from ethylene and an α, ω-divinyl siloxane (¶0023-0025). As taught by Bostrom, it was known in the art to add an antioxidant such as 4,4’-thiobis(2-t-butyl-5-methylphenol) (¶0108), corresponding to the claimed antioxidant which is a single antioxidant (for claims 1, 6, 14, 15, 17, 18),  to such insulating compositions (¶0037-0038). Bostrom further teaches that it was known in the art to add 2, 4-diphenyl-4-methyl-1-pentene as a scorch inhibitor (for claims 8, 22) to improve crosslinking efficiency and reduce premature crosslinking (¶0033-0034). Finally, Bostrom teaches that it was known to use dicumyl peroxide as the crosslinking agent in such compositions (for claim 21) (¶0031).
Regarding claim 19: Claim 19 depends from claim 6 and recites further limitations regarding species (c) a blend of two or more antioxidants; however, it is noted that the claim does not contain any language requiring that the antioxidant is species (c). The prior art therefore corresponds to the claimed invention wherein the antioxidant is single antioxidant (b) as discussed above.
Gustafsson and Bostrom are both directed towards the same field of endeavor-i.e., insulating compositions used in the production of electrical cables, wherein those insulating compositions comprise polymers comprising ethylene and divinylsiloxane units. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Gustafsson by adding an antioxidant to protect from oxidative damage and a scorch retardant to prevent premature crosslinking as taught by Bostrom. Furthermore, given that 1) Gustafsson and Bostrom both are directed towards the same field of endeavor and 2) both disclose the use of a peroxide as a radical initiator for the crosslinking reaction, it would have been obvious to one of ordinary skill in the art to modify the crosslinking process of Gustafsson by using dicumyl peroxide as the initiator, with the reasonable expectation of obtaining a crosslinked composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765